Citation Nr: 1138951	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-42 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic muscle injury to the back due to a stab wound (claimed as a back disorder secondary to stabbing). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for a back disorder due to a stab wound.  A timely appeal was noted from that decision.  

Hearings on this matter were held before a Decision Review Officer in October 2009, and before the undersigned Acting Veterans Law Judge on May 12, 2011.  A copy of the hearing transcript has been associated with the file.

In a decision dated July 2011, the Board granted the application to reopen and remanded the merits of the claim for additional development.  After completion of the requested development, the case is back before the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

A clear preponderance of the evidence is against a finding that the Veteran has a chronic muscle injury that had its clinical onset during service or is otherwise related to his service. 






CONCLUSION OF LAW

A chronic muscle injury to the back was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated July 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; information and evidence that the Veteran was expected to provide; and the way initial disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran testified during his May 2011 hearing that he is receiving disability benefits from the Social Security Administration (SSA) but that the benefits are based on his age, not a disability.  VA was therefore not required to request any records from SSA, as there was no indication that SSA possessed any records relevant to the current claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The Veteran has been medically evaluated in conjunction with his claim.  The most recent examination of the Veteran's back was conducted in August 2011 in conjunction with the Board's July 2011 remand.  The examiner reviewed the claims folder, appropriately commented on the existence of a muscle injury and provided a rationale for his opinion, as requested by the Board.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).   The duties to notify and assist have been met.

Legal Criteria

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Analysis

As a preliminary matter, the Board notes that the Veteran's service treatment records are not on file and according to the record, were apparently destroyed in a 1973 fire at the NPRC in St. Louis, Missouri.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran asserts that he has a chronic muscle injury to the back that is the result of a stab wound he received in service.  Records of a court-martial contained within the record confirm that the Veteran did receive a stab wound on March 2, 1958, and that he was taken to the hospital after "bleeding badly."  The Veteran has testified that he was hospitalized for approximately 2 days and that the knife wound affected no major organs.  He has further testified that he has had pain and muscle spasms associated with the knife wound since his discharge from active service.

The post-service medical evidence of record reflects that the Veteran is diagnosed with scoliosis and degenerative joint disease of the lumbar spine.  He testified during his May 2011 hearing that he had an injury to his spine during his service as a police officer, but contends that the claim currently on appeal concerns a muscle injury, not any injury to his spine. 

On VA examination in May 2004, the Veteran's pain was "described as midline in his lower lumbar area and extends to his left buttock."  There were some intermittent paraspinal muscle spasms on the left.  His pain and muscle spasms were not apparent immediately after the stabbing but slowly appeared and worsened over time.  On physical examination, there was a "small, approximately a centimeter and a half, retracted well-healed scar in his left posterior axillary line corresponding to where he was stabbed."  X-ray studies showed "mild degenerative scoliosis...mildly decreased L3-4 disk space ... signs of moderate degenerative lumbar spondylosis...[and] extensive aortic atherosclerotic calcifications."  The examiner found that any "current back complaints are unrelated to his stab wound" because penetrating wounds, such as that seen after a stabbing, do not result in progressive worsening over time.  Instead, his back complaints were said to be more due to his "lumbar degenerative processes," particularly in light of the Veteran's reports of early morning back pain and stiffness and exacerbation with extension.  An antalgic gait was said to be related to his hip replacement; thus, in the examiner's opinion, the Veteran's back pain was "less likely than not related to his stab wound."

On VA examination in August 2011, the Veteran reported pain in the area of his stab wound "for the last 20 years."  On physical examination, muscle function was normal.  There were no residuals of nerve, tendon or bone damage, nor was there evidence of muscle herniation, loss of deep fascia or muscle substance, or limitation of motion of a joint as a result of a muscle injury.  The examiner reported no significant effects as a result of the stab wound, and no interference with activities of daily living.  In the examiner's opinion, the Veteran's "muscle pain" was less likely than not related to his in-service stab wound.  There was no significant damage from the stab wound with the exception of a superficial scar.  The muscle around the scar was not tender to palpation.  There was no muscle loss noted.  The examiner concluded that the low back pain which prompted his 2001 back surgery, as well as his scoliosis, were the likely causes of his back pain, particularly since the curvature of the spine caused by scoliosis was known to cause muscle spasms similar to those reported by the Veteran.  The examiner further noted that the Veteran's degenerative joint disease and scoliosis caused the low back to tilt to the left upon sitting and ambulating.  

On review, the Board notes that the Veteran's report of a stab wound during service has been corroborated; however, the wound appears to have healed with no chronic residuals.  There are few clinical notes of record; however, both VA examinations of the Veteran's low back region have concluded that the Veteran's pain is the result of his scoliosis and degenerative processes, and is not attributable to any muscle injury sustained as a result of a stab wound.  The August 2011 examiner specifically examined the muscle surrounding the Veteran's healed stab wound and found no evidence of muscle damage.  Both examiners are medical professionals and competent to render opinions in this matter; moreover, both examiners' conclusions are reasonably based on review of the claims folder and a physical examination of the Veteran.  Thus, they are of significant probative value here.  In sum, the objective evidence of record fails to show that the Veteran has the a chronic muscle injury that is the result of his service.  In the absence of a current diagnosis, the Veteran's service connection claim for a muscle injury as secondary to an in-service stab wound must be denied.  See Brammer, supra.

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran as to in-service incurrence of his disorder and continuity of symptomatology from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to attest to back pain.  Layno; 38 C.F.R. § 3.159(a)(2).  However, the Veteran is not competent to diagnose a chronic muscle injury, or render an opinion as to the cause or etiology of his back pain, because he does not have the requisite medical expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A chronic muscle injury is not a disability that may be diagnosed by its unique and readily identifiable features and without specialized evaluation.  The Veteran's contentions that he has a muscle injury related to service are outweighed by the medical evidence which reflects that he does not have this disorder.

The Board has considered the Veteran's assertions of a continuity of symptomatology since service; however, those assertions are not consistent with the medical evidence of record.  The May 2004 VA examiner found that chronic residuals of a penetrating wound do not manifest as progressively worsening pain, as described by the Veteran.  There is no evidence that the Veteran sought treatment for his worsening back pain for many years after his service.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459  (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74  (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).   Additionally, the Veteran testified during his hearings that his back pain began during service, but advised the April 2011 examiner that his pain had begun approximately 20 years prior.  The inconsistency with which the Veteran reports onset and frequency of back pain diminishes the credibility of his statements and compromises the probative value of his claim of continuity of symptomatology since service.  

After weighing the lay and medical evidence, the Board finds that the lay evidence as to the existence of a chronic muscle injury with onset during service and a continuity of symptomatology since service lacks credibility and is therefore of limited probative value here.

The Board is charged with weighing the positive and negative evidence; resolving doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the medical opinions and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran has a chronic muscle injury that is causally related to a stab wound received during active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

 
ORDER

Service connection for a chronic muscle injury to the back due to a stab wound is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


